Weinstein, J.,
dissents and votes to grant the petition, with the following
memorandum: There was not substantial evidence to support the finding that petitioner was guilty of the charge preferred against her (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). The evidence presented by respondent demonstrated the existence of quinine and morphine in petitioner’s urine. Petitioner’s proof established that this was the result of medication (codeine) she was taking at the direction of her physician and her ingestion of tonic water. Although respondent showed that there was no “free” codeine in the urine, respondent failed to establish the absence of codeine in its “conjugated” form. The uncontroverted testimony of petitioner’s expert was that codeine would be found “as a conjugated compound” in the urine. Accordingly, there was not substantial evidence to support a finding that the morphine and quinine were in petitioner’s urine for other than a valid medical reason, and the petition must be granted.